PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,277,147
Issue Date:   02 Oct 2012
Application No. 12/519,345
Filing or 371(c) Date: 15 Jun 2009
Attorney Docket No.  4722 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed Petition under 37 CFR 1.182 and Fee Paid under 37 CFR 1.17(f), Requesting Replacement “Red Ribbon” Patent, filed 30 August 2021, which is being treated as a request for duplicate Letters Patent for the above-identified patent.

The petition is GRANTED.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. Inquiries regarding issuance of duplicate Letters Patent may be directed to Kimberly House in the Office of Data Management at (703) 756-1568.

A copy of this decision is being faxed to the Office of Data Management for issuance of a duplicate Letters Patent.  The duplicate Letters Patent is being sent to the address currently of record. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET


cc:	BARBARA S. PEDERSEN 
	P.O. BOX 2666
	BOISE, ID 83701-2666